EXHIBIT 10.1.1

PARTIAL ASSIGNMENT OF

PURCHASE AND SALE AGREEMENT

THIS PARTIAL ASSIGNMENT OF PURCHASE AND SALE AGREEMENT (this “Assignment”) is
made and entered into as of the 28 day of June, 2011, by and between MACQUARIE
CNL INCOME, LP, a Delaware limited partnership, having a mailing address at 450
South Orange Avenue, Orlando, Florida 32801 (“Assignor”), and IN-105 HERITAGE
III, LLC, a Delaware limited liability company, having a mailing address at 450
South Orange Avenue, Orlando, Florida 32801 (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor, as Buyer, and Heritage Commons III, Ltd., a Texas limited
partnership, and Heritage Commons IV, Ltd., a Texas limited partnership, as
Sellers, entered into that certain Purchase and Sale Agreement dated April 25,
2011, as amended by that certain First Amendment to Purchase and Sale Agreement
effectively dated May 10, 2011, that certain Second Amendment to Purchase and
Sale Agreement effectively dated May 18, 2011, that certain Third Amendment to
Purchase and Sale Agreement effectively dated May 23, 2011, that certain Fourth
Amendment to Purchase and Sale Agreement effectively dated June 2, 2011, and
that certain Fifth Amendment to Purchase and Sale Agreement effectively dated
June 6, 2011 (hereinafter collectively referred to as the “Agreement”), with
respect to the sale of those certain tracts or parcels of land located at 13500
Heritage Parkway (“Heritage III Property”) and 13650 Heritage Parkway (“Heritage
IV Property”), Ft. Worth, Tarrant County, Texas, each as more particularly
described in the Agreement (hereinafter the Heritage III and Heritage IV
Property are collectively referred to as the “Property”); and

WHEREAS, Assignor has agreed to transfer, set over, assign and convey to
Assignee all of Assignor’s rights, privileges, duties and obligations in, to and
under the Agreement with regard to the purchase of the Heritage III Property,
and Assignee has agreed to assume and perform certain of Assignor’s liabilities
and obligations arising under the Agreement with regard to the purchase of the
Heritage III Property on and after the date hereof, all in accordance with this
Assignment.

NOW, THEREFORE, for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

1.    Assignment.  Assignor hereby transfers, sets over, assigns and conveys
unto Assignee all of Assignor’s rights, privileges, duties and obligations in,
to and under the above referenced Agreement with regard to the purchase of the
Heritage III Property, together with all of Assignor’s rights, title and
interest in and to the Heritage III Property described in said Agreement,
including, without limitation, all earnest money deposits paid pursuant thereto,
and all rights, power and privileges conferred by the Agreement with regard to
the purchase of the Heritage III Property upon Assignor, as Buyer therein, and
Assignor hereby authorizes Assignee to exercise said rights, powers and
privileges in as full a manner as Assignor is authorized to exercise the same.



--------------------------------------------------------------------------------

2.    Indemnity by Assignor.  Assignor shall indemnify and hold Assignee
harmless from any claim, liability, cost or expense (including without
limitation reasonable attorneys’ fees and costs) arising out of (a) any
obligation or liability of the Assignor under the Agreement with regard to the
purchase of the Heritage III Property which was to be performed or which became
due during the period in which Assignor was the Buyer of the Heritage III
Property under the Agreement, and (b) any obligation or liability of Assignor
with regard to the purchase of the Heritage III Property under the Agreement
arising after the date hereof relating to acts or omissions occurring prior to
the date hereof during the period Assignor was the Buyer of the Heritage III
Property under the Agreement.

3.    Representations and Warranties.  Assignor hereby represents and warrants
to Assignee (a) that it has full power and authority to assign the Agreement
with regard to the purchase of the Heritage III Property to Assignee, (b) that
the Agreement is in full force and effect and has not been modified or amended
in any manner whatsoever with the exception of the above-mentioned amendments,
and (c) all right, title and interest of Assignor with regard to the purchase of
the Heritage III Property in and to the Agreement is free and clear of any and
all claims, liens and encumbrances whatsoever and that it does warrant and will
forever defend the same against the claim or claims of all persons whomsoever.

4.    Further Assurances.  Assignor covenants with Assignee and Assignee
covenants with Assignor that each will execute or procure any additional
documents necessary to establish the rights of the other hereunder.

5.    Counterparts.  This Assignment may be executed by the parties in
counterparts, in which event the signature pages thereof shall be combined in
order to constitute a single original document.

6.    Binding Effect.  This Assignment shall be binding upon and inure to the
benefit of Assignor, Assignee and their respective successors and assigns.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date set
forth above.

 

Signed, sealed and delivered

in the presence of:

   

ASSIGNOR:

 

MACQUARIE CNL INCOME, LP,

a Delaware limited partnership

  /s/ Debra Dalton         By:       Macquarie CNL Income, GP, LLC, a Name:  
Debra Dalton      

Delaware limited liability company, as

General Partner

  /s/ Carol M. Berry           By:       Macquarie CNL Global Income Name:  
Carol M. Berry        

Trust, Inc. a Maryland corporation,

as Managing Member

          By:   /s/ Steven D. Shackelford               Name:   Steven D.
Shackelford           Title:   CFO

Signed, sealed and delivered

in the presence of:

   

ASSIGNEE:

 

IN-105 HERITAGE III, LLC,

a Delaware limited liability company

  /s/ Debra Dalton         Name:   Debra Dalton     By:   /s/ Steven D.
Shackelford       Name:   Steven D. Shackelford   /s/ Carol M. Berry        
Title:   CFO/EVP Name:   Carol M. Berry      

 

3